Citation Nr: 1116770	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-38 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in June 2002, and September 2004, of a Department of Veterans Affairs (VA) Regional Offices (RO), which denied service connection for PTSD and a low back disability.

Additional evidence was received after the issuance of the May 2005 statement of the case and the September 2005 supplemental statement of the case, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence does not have a bearing on the appellate issues, a referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. 
§ 20.1304(c) (2010).

The Veteran requested a Travel Board hearing in the November 2005 substantive appeal.  A Travel Board hearing was rescheduled for March 2010; however, the Veteran failed to appear at the scheduled proceeding.  An appellant may request a change in the hearing date up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such request must be in writing and must explain why a new hearing date is necessary.  To the extent that the March 2011 written brief presentation by the Veteran's representative could be construed as a motion to reschedule the hearing, the request for postponement did not comply with the requirements of the regulation as it was not timely.  Under these circumstances, the Board must proceed as if the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704 (d) (2010).


FINDINGS OF FACT

1.  The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor; a psychiatric disorder, to include PTSD, was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against a nexus between the post-service diagnosis of a psychiatric disorder and service.

2.  The preponderance of the evidence shows that a lumbar spine disability was not present in service or until many years thereafter and is not related to service or any incident therein or a service-connected disorder.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2001, June 2001, February 2002, April 2004, and May 2004; and rating decisions in June 2002, and September 2004; statements of the case in September 2004, and May 2005; and supplemental statements of the case in June 2005, and September 2005.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2005 statement of the case and the September 2005 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's service medical and personnel records were obtained.  A review of the service personnel records does not appear to show any missing records.  In an attempt to verify the Veteran's claimed stressors pertaining to his claim for service connection for PTSD, the RO sought morning reports and was informed by the National Personnel Records Center (NPRC) that no Army morning reports exist after September 1974.  In correspondence in May 2005, the Veteran was informed that the records were not available.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the claimed disability and service.  For these reasons, remanding for a VA medical examination for the claim for service connection for a lumbar spine disability is not warranted.  With regards to the Veteran's claim for service connection for a psychiatric disorder, the competent medical evidence of record does not link any current diagnosis of a psychiatric disorder to any event, injury, or disease in service, nor is there any medical evidence that etiologically links those claimed disabilities to service.  Furthermore, because the Veteran's statements of in-service stressor incidents, incurrence, chronicity and continuity of symptomatology are found to lack credibility, the Board finds that remand for a VA examination is unnecessary, as there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past events.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Accordingly, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past events.  Therefore, the Board finds that a remand for VA examinations would not be beneficial in the adjudication of the claims, thus, is not required in this case.  

Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disorder

The Veteran claims that he developed a psychiatric disorder, to include PTSD, secondary to his military service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(4) (2010).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

If a PTSD claim is based on in-service personal trauma, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010).

The Veteran contends that his currently diagnosed PTSD is due to his participation in combat during the invasion of Grenada.  He claimed he was attached to 5th MASH unit when he arrived in Grenada.  Upon arrival, he came under mortar attack and enemy gunfire.  He also recalled seeing a child who had been injured by a grenade and being surrounded by decomposing bodies.  Reportedly he was in Grenada for 3 months sometime in 1983 or 1984.  The Veteran also reported being racially discriminated against and being mentally and physically abused during basic training.  He described being attacked by a fellow serviceman.  He stated that due to the incident he was arrested and incarcerated, while his attacker was not, due to his race.  The Veteran stated that while in custody he was locked up in an insect-infested box called the "pit," where he was forced to do daily physical activity.  

The service medical records do not contain any complaints, finding or diagnosis of psychiatric disorder.  The records do not show complaints or treatment related to being physically attacked by a fellow serviceman.  The service personnel records show the Veteran's military occupational specialty was food service specialist.  The personnel records document multiple incidents of tardiness and absenteeism throughout service.  The records do not show any foreign service, nor contain any decoration indicative of combat or participation in the invasion of Grenada.  There is no evidence in the personnel file of an incident of arrest and incarceration.  

VA treatment records in November 1999 show that the Veteran presented with symptoms of depression and requested a PTSD screening based on military combat service in Grenada.  He was diagnosed with adjustment disorder with depressed mood, rule out PTSD.  A May 2000 VA clinical treatment note reflects the Veteran reported being shot at while serving in Grenada.  The diagnostic impression was cocaine and etoh dependence, rule out bipolar disorder and PTSD.  In September 2000, he reported 3 months of military service in Grenada.  

In a December 2000 medical statement, the Veteran's psychiatrist noted that the vetran had been treated for PTSD, depressed mood, adjustment disorder and insomnia.  In a May 2001 statement, the Veteran's psychiatrist recounted the Veteran's stressful experiences while exposed to combat in Grenada in service.  The psychiatrist opined that the Veteran was socially and occupationally impaired.  

In support of his claim, in October 2003 a copy of a letter from the Veteran to his mother dated in 1983 was submitted.  Therein he described being in Grenada.  

An acquired psychiatric disorder, to include PTSD, was not affirmatively shown to be present during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A diagnosis of a psychiatric condition was first shown by the evidence of record in 1999, approximately 14 years after discharge from service.  The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

To the extent that the Veteran claims that he has a psychiatric disability, to include PTSD related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §3.304(f) (2010).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of PTSD.  For this reason, the Board finds that the statements of the Veteran that he has PTSD related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

By regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2010).  For that reason, PTSD is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The only affirmative PTSD diagnosis of record is contained in the VA clinical treatment notes after 1999.  However, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2010).  Also, the diagnosis of PTSD was based on purported combat service in Grenada, which is not corroborated by the Veteran's service records and is thus based upon an inaccurate factual background.  In this regard, the Veteran's statements regarding combat service, are not supported by the service records.  The service personnel records show that the Veteran was a food service specialist and had no foreign service.  The service personnel records do not contain any decoration indicative of combat or participation in the invasion of Grenada.  It should be noted that attempts to verify the Veteran's alleged participation in combat, to include attempts to locate individuals identified by the Veteran, and attempts to obtain morning reports through NPRC, were unsuccessful.  The Board finds the Veteran not credible as to the alleged combat stressors, and concludes that the Veteran was not involved in combat with the enemy and his statements alone are insufficient to establish the occurrence of any in-service combat stressor.  The file contains a 1983 letter from the Veteran to his mother, wherein he wrote about being in Grenada.  The Board finds that the letter, submitted in connection with the Veteran's claim for VA benefits in October 2003, is of less probative value than the official service personnel records because the Veteran's descriptions of events in service are not credible and not supported by the contemporaneous record.  

To the extent that the Veteran links PTSD to the noncombat stressor of being racially discriminated against, being physically attacked by a fellow serviceman during basic training, and being arrested and incarcerated, the evidence of record does not support the Veteran's allegation.  The service medical records do not show complaints or treatment related to being physically attacked by a fellow serviceman.  The service personnel records do not document an incident of arrest or incarceration.  While the service personnel file contains multiple incidents of tardiness and absenteeism, there is no indication of a change in behavior, but rather it seems to have been an ongoing problem throughout the Veteran's military service.  Moreover, despite the RO's requests, the Veteran has not provided details need for verification of the claimed stressor, such as the specific times, places, and dates of the events, and he did not name any military personnel who were involved in these events.  The Veteran's description of the stressor incident is much too vague to enable corroboration.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The only evidence of record which indicates that any of the Veteran's reported in-service stressors occurred is his own allegations, which are not credible.  Where, as here, the determination is made that the Veteran did not engage in combat with the enemy, the Veteran's lay statements alone are not sufficient to establish the occurrence of the alleged noncombat stressors, and in this case there is no credible supporting evidence that the in-service stressors actually occurred, and the evidence of the actual occurrence of the noncombat in-service stressors cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In addition, the Veteran's reports of his stressor vary and are inconsistent with the evidence of record.  Therefore, the Board finds that his reports of experiencing stressful events are not credible.  

As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, and in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during his service, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment and diagnoses, to include adjustment disorder with depressed mood.  The determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

Additionally, on the question of medical causation, medical evidence of an association or link between the Veteran's current psychiatric disorder, other than PTSD, first diagnosed after service, and service, there is no competent medical evidence that supports the claim.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates a psychiatric disorder, to include PTSD,  to service, the Board finds that the preponderance of the evidence is against the claim that the Veteran's current psychiatric disorder was incurred in or aggravated by service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran claims that he currently suffers from a chronic lumbar spine condition incurred when he injured his back in a motorcycle accident in service. 

Initially, the Board must assess the Veteran's competence and credibility to assert that his lumbar spine disability, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he had low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  

To the extent that the Veteran reports continuity of lumbar spine symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service medical records show that the Veteran was involved in a motorcycle accident in July 1984, and incurred a left leg wound.  There were no findings pertaining to the Veteran's back.  Clinical treatment note in April 1984 recorded complaints of back pain and blood in urine.  The service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, a VA treatment note in October 1999, noted low back pain of 2 months duration with a history of chiropractic treatment.  A May 2001 VA medical statement noted treatment for back pain.  In view of the period without evidence of treatment for back complaints from 1985 to 1999, and the lack of clinical findings or complaints relating to the lower back until 1999, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during a motorcycle accident in service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service low back injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradict other evidence of record, to include the service treatment records, which failed to show any complaints or clinical finding regarding the lumbar spine following the motorcycle accident, and only show on incident of complaints of low back pain associated with blood in the urine.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, first noted after service, and service, there is no competent medical evidence that supports the claim.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from residuals of an in-service back injury, and in the absence of competent medical evidence linking any current lumbar spine diagnosis to an incident in service or a service-connected disability, service connection for residuals of a low back injury must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates a lumbar spine disability to service or a service-connected disability, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a lumbar spine disability in service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


